Citation Nr: 1142722	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  07-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left hand disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Marines from January 1998 to January 2002, and in the Marine Corps Reserves from February 5, 2002 until November 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In July 2008, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In September 2008 the Board remanded the case for additional development.  A January 2010 rating decision granted service connection for a low back disability rated 40 percent, effective March 22, 2006.  As this represents a full grant of the benefit sought that issue is no longer before the Board.   


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of this claim has had, a left hand disability.  


CONCLUSION OF LAW

Service connection for a left hand disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An April 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured (including a VA x-ray report sought on remand).  Pursuant to September 2008 Board Remand instructions, the RO asked the Veteran to identify treatment he received at an "off-base facility" for his left hand (by November 2008 letter); he did not respond.  Notably, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Also pursuant to the September 2008 remand the RO arranged for a VA examination in May 2009.  That examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to the left hand.

On July 2003 VA C&P examination a medical history of left hand pain was noted.   On July 2003 VA orthopedic examination the Veteran complained of intermittent swelling of the left hand for 12 months prior.  He did not report a history of injury, but complained of soreness with extreme grip.  On physical examination of the left hand there was no gross deformity or swelling, muscle power was normal, range of motion was full, and grip and sensation were normal.  The examiner noted that the Veteran had no definite positive history or physical signs for a definitive diagnosis.  X-rays of the left hand were recommended.  A September 2003 addendum notes that the Veteran's x-rays were unremarkable and that there was no change in the diagnosis.  

A July 2003 VA x-ray was interpreted as revealing a slight deformity of the terminal tuft of the distal phalanx of the second digit from old trauma, otherwise unremarkable.  

At the July 2008 Travel Board hearing the Veteran testified that he experienced left hand swelling, popping, crepitation, cracking, numbness, tingling, and pain.  He reported that he had not been seen by doctors for his hand as he had no health insurance.   

On May 2009 VA examination the Veteran reported left hand pain with an onset in 2002 and with no medical treatment for the condition.  He reported subjective symptoms of decreased hand strength, pain, swelling, and stiffness with cold weather and overuse.  On examination, range of motion of the left fingers and thumb was normal without pain.  A cracking noise was noted with gripping of the metacarpal phalangeal joints of the 2nd through 5th fingers.  There was no pain noted on testing, but the Veteran reported pain with repetitive tasks.  X-rays were interpreted as revealing a contour irregularity of the tuft of the distal phalanx of the left index finger (likely representing remote healed trauma) with no other specific abnormalities, degenerative change, or other posttraumatic change.   The examiner opined that there was no diagnosable hand condition.  He noted that the Veteran's hand examination was normal except for some popping noises which were not painful and that the current X-ray was negative.    

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (a left hand disability).  In the absence of proof of such disability there is no valid claim for service connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

A left hand disability was not diagnosed/found on either the July 2003 and or the May 2009 VA examinations.  While X-rays did show posttraumatic changes, the July 2003 VA examiner noted that there was no definite positive history or physical signs for a definitive diagnosis.  His assertion remained unchanged after he reviewed what he termed the unremarkable X-ray report.  The May 2009 VA examiner noted that despite the Veteran's reports of pain, and non-painful popping witnessed on examination, there was no "diagnosable" hand disability.   

The medical evidence of record does not show that the Veteran has (or at any time during the appeal period) has had a left hand disability.  The Veteran is competent to report symptoms of his left hand such as swelling, popping, crepitation, cracking, numbness, tingling, and pain, because such symptoms require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  [Notably, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).]  Whether there is an underlying disability responsible for the pain and other subjective complaints is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).   In this matter the Board finds the opinions of VA examiners to be more probative evidence than the Veteran's lay assertions.  The VA examiners have medical expertise, and they conducted thorough examinations with review of the record and explanation of rationale for their opinions.

In summary, after thorough examinations of the Veteran there is no medical  evidence that the Veteran has an underlying left hand disability entity responsible for his subjective complaints pertaining to the hand; he has not identified any pertinent evidence in the matter that remains outstanding (and in particular has not responded to requests for identifying information).  Consequently, the threshold requirement necessary to substantiate his claim of service connection for a left hand disability is not met.  Without competent evidence of a left hand disability there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; this claim must be denied. 


ORDER

Service connection for a left hand disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


